DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2022 has been entered.

Response to Arguments
Applicant's arguments filed 08/16/2022 have been fully considered but they are not persuasive. 

Applicant argues:
“As amended, independent claim 1 and 13 recite approaches in which "separate" user generated content are determined to "match" based on a comparison of their respective usage patterns”, To this matter, the examiner respectfully disagrees.

Amended claims calls for:
receiving first user usage data and second user usage data indicative of user usage during consumption of a first user generated content and of a second user generated content, respectively, wherein the first and second user generated content are separate content.
As shown, claims call for receiving first and second user usage data indicative of usage during consumption of a first and second user generated content, wherein the first and second user generated content are separate content. Both, Vandikas and Loganathan, clearly teach that the user usage content is generated by consuming content (even if it’s the same title) at separate locations (Vandikas: [0058]-[0063]. Loganathan: [0031]; [0032]). The first and second content being consumed are consumed separately at separate locations from different users. Therefore, the content being consumed, first and second content, is separate content. Loganathan teaches that the content can be user generated content ([0039]-[0042]).
After comparing the behavior data, the system matches the portions of the content that the different users found interesting (Vandikas: [0071]; [0072]. Loganathan: [0032]; [0034]-[0036]; [0040]-[0051]). 
Therefore, the examiner respectfully believes that the art of record still covers applicant’s invention as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 9, 10, 13, 14, 16, 18, 21-23, 25, 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandikas et al. (hereinafter ‘Vandikas’, Pub. No. 2020/0177957) in view of Loganathan et al. (hereinafter ‘Loganathan’, Pub. No. 2017/0177718).

Regarding claims 1 and 13, Vandikas teaches a system (with corresponding method) (Fig. 5) for identifying and processing overlapping content ([0071]; [0072]; [0189]), the system comprising one or more processors programmed with instructions to cause the one or more processors (Figs. 8a-8B; 9a-9b; 10a-10b, are components of the system and include these elements) to perform: 
receiving first user usage data and second user usage data indicative of user usage during consumption of a first content and of a second content, respectively, wherein the first and second content are separate content (step 3, Fig. 5;  [0189]-[0204], where the first and second content are consumed separately by different users);
determining a first user usage pattern for the first content and a second user usage pattern for the second content based on the first user usage data and on the second user usage data, respectively ([0189]-[0204]); 
comparing  the first usage pattern and the second usage pattern; based on the comparing, determing the first user generated content and second user generated content match ([0071]; [0072]; [0205]-[0213]); and 
performing an optimization operation based on the potential content overlap (the system optimizes the selection of interesting segments for the requesting user, [0209]-[0210], and can also optimize the encoding/caching for the user enjoyment, [0118]).  
On the other hand, Vandikas does not explicitly teach that the content is user generated content.
However, in an analogous art, Loganathan teaches a system that analyzes users’ interactions with displayed content ([0022]; [0023]; [0026]). The system receives and analyzes, among other things, trick-play commands of the users’ in order to find popular segments ([0043]-[0051]) of the content for future optimization ([0054]-[0070]). The system receives multiple navigation data from multiple users and can determine number or percentage of overlapping segments where users forwarded, rewound, etc. ([0032]; [0034]-[0036]; [0040]-[0051]). Loganathan teaches that the content could be created by users and a server can analyze the aggregated data ([0039]-[0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vandikas’ invention with Loganathan’s feature of analyzing the navigation data of user-generated content for the benefit of allowing regular creators to obtain analysis data based on users’ consumption and being able to expand the analysis to all types of available content.

Regarding claims 2 and 14, Vandikas and Loganathan teach wherein the usage data comprises user navigation data of the first and second user generated content (Vandikas: 302, Figs. 5 and 6; [0105]; [0132]; [0195]-[0195]), and wherein the user navigation data reflects at least one of the playing, replaying, seeking, scrubbing, pausing, forwarding, or rewinding of the first and second user generated content  (Vandikas: [0062]-[0066]; [0105]; [0132]; [0191]-[0195]. Loganathan: [0032]; [0034]-[0036]; [0040]-[0051]).
	
	Regarding claims 4 and 16, Vandikas and Loganathan teach wherein the optimization operation comprises consolidating the storage of matching content in a shared location of computer memory (Vandikas: [0094]; [0118]), and wherein the optimization comprises replay of the first content and second content using stored content from the shared location of computer memory (Vandikas: at least [0090]-[0093]; where the user can play the recommended sections).

Regarding claims 6 and 18, Vandikas and Loganathan teach wherein determining a usage pattern comprises identifying common usage activity across a plurality of user usage data around particular time segments of respective content (Vandikas: [0062]-[0066]; [0105]; [0132]; [0191]-[0195]).

Regarding claims 9 and 21, Vandikas and Loganathan teach wherein at least one of the first and second usage patterns are stored in a data file with the respective first and second user generate content (Vandikas: [0122]-[0126]. Loganathan: [0030]-[0032]).

Regarding claims 10 and 22, Vandikas and Loganathan teach wherein at least one of the first and second usage patterns are stored in a database record associated with the respective first and second user generated content (Vandikas: [0122]-[0126]. Loganathan: [0030]-[0032]).  

Regarding claims 23 and 25, Vandikas and Loganathan teach wherein the first user generated content and the second user generated content are optimized for use across a plurality of user generated content platforms (Loganathan: [0064]-[0070]).  

Regarding claims 26 and 28, Vandikas and Loganathan teach wherein the first user usage pattern and the second user usage pattern includes a heatmap of metadata reflecting playing, replaying, seeking, scrubbing, pausing, forwarding, rewinding, and content-associated actions of particular portions of the first user generated content and the second user generated content (Loganathan: [0032]; [0034]-[0036]; [0040]-[0051]), respectively, and wherein the heatmap of the first user generated content and the heatmap of the second user generated content are asynchronous (Loganathan: [0040]; [0058]; [0061]).  

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandikas et al. (hereinafter ‘Vandikas’, Pub. No. 2020/0177957) in view of Loganathan et al. (hereinafter ‘Loganathan’, Pub. No. 2017/0177718) in further view of Vantalon et al. (hereinafter ‘Vantalon’, Patent No. 10,812,846).

Regarding claim 7, Vandikas and Loganathan teach wherein identifying common usage activity comprises analyzing the usage activity within a machine learning system, the machine learning system trained with samples of usage data corresponding to samples of content (Vandikas: [0007]; [0008]), and wherein determining potential content overlap using machine learning system (Vandikas: [0007]; [0008]) to determine of an overlap based upon comparing patterns in the first and second usage patterns (Vandikas: the system optimizes the selection of interesting segments for the requesting user, [0209]-[0210], and can also optimize the encoding/caching for the user enjoyment, [0118]), Vandikas and Loganathan do not explicitly teach to determine a likelihood of an overlap.
However, in an analogous art, Vantalon teaches a system that uses artificial intelligence to optimize caching of content. The system analyzes behavior data and determines the likelihood for selection of a content. Upon the determination, the system caches the content to optimize resource utilization (col. 4 lines 15-25; line 55 to col 5 line 10; col. 9 line 11 to col. 10 line 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vandikas and Loganathan’s invention with Vantalon’s feature of determining the likelihood for the content to be selected for the benefit of optimizing resource utilization.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S PARRA whose telephone number is (571)270-1449. The examiner can normally be reached M-F: Mostly 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-2721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR S PARRA/           Primary Examiner, Art Unit 2421